Broyles, P. J.
1. The excerpts from the charge of the court, complained of in the first two special grounds of the motion for a new trial, when considered in connection with the entire charge and the facts of the ease, are not erroneous.
2. In the light of the notes of the judge, qualifying his approval of the remaining special grounds of the motion for a new trial, the other assignments of error are without merit.
3. The verdict was authorized by the evidence, and, having been approved by the judge, this court is without authority to set it aside.

Judgment affirmed.


Bloodioorth and Stephens, JJ., eoneur.